                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   LISA A. JALLO,                                           CASE NO. C18-1851-JCC
10                              Plaintiff,                    MINUTE ORDER
11              v.

12   AETNA LIFE INSURANCE COMPANY,

13                              Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          The parties have filed a stipulation and proposed order of dismissal with prejudice (Dkt.
18   No. 13). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-
19   executing, and this action is DISMISSED with prejudice and without an award of costs or
20   attorney fees to either party. The Clerk is DIRECTED to close the case.
21          DATED this 18th day of September 2019
22
                                                            William M. McCool
23                                                          Clerk of Court
24
                                                            s/Tomas Hernandez
25                                                          Deputy Clerk

26




     MINUTE ORDER
     [CASE #]
     PAGE - 1
